DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 05/29/2020, in which claims 1-20 are currently pending. The application is a national stage entry of PCT/CN2019/114987, International Filing Date: 11/01/2019 and claims foreign priority to 201811303157.6 , filed 11/02/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 5/29/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6- Claims 1-4, 6, 8-10, 14-15 and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN 104570200, cited by Applicants), hereinafter Jiang.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 1-4, 6, 8-10, 14, 15 and 19 Jiang teaches a light splitting device and its method of making and its making of use (Figs. 1-5 and Abstract), comprising: an optical waveguide layer body (silica based waveguide on a silicon substrate with a top silicon) and a dispersion grating (Figs. 1-3); wherein the optical waveguide body is configured to transmit incident light to the dispersion grating, the dispersion grating is configured to disperse the incident light transmitted by the optical waveguide body into a plurality of spectral lines, and the optical waveguide body is further configured to change propagation directions of the plurality of spectral lines and to emit the plurality of spectral lines; (Claims 2 and 10) The light splitting device according to claim 1, further comprising: a first light-transparent layer and a second light-transparent layer that are opposite to each other; wherein the optical waveguide body and the dispersion grating are disposed between the first light-transparent layer and the second light-transparent layer (Figs.1-5 and ¶ 12-58, 67-76); the Si above and below the SiO2 waveguide and grating); and a refractive index of a material for the optical waveguide body and a refractive index of a material for the dispersion grating are both greater than a refractive index of a material for the first light-(Claims 3-4, 6) wherein the optical waveguide body includes: an input waveguide (any of the input waveguides in Figs. 1-2) and an array of output waveguides (Figs. 1-3); wherein the input waveguide is configured to supply the received incident light to the dispersion grating, and the array of output waveguides is configured to guide the plurality of spectral lines and to emit the plurality of spectral lines; (Claim 4) wherein the array of output waveguides includes a plurality of guiding waveguides in one-to-one correspondence to the plurality of spectral lines, and there is a first space between any two adjacent guiding waveguides 3DOCS 128612-016US1/4071373.1Attorney Docket No. 128612-016US1of the plurality of guiding waveguides and (Claim 6) The light splitting device according to claim (Claim 8) The light splitting device according to claim 3, wherein the optical waveguide body further includes a reflecting structure and a plurality of diffraction gratings, the dispersion grating includes a concave grating, both the input waveguide and the array of output waveguides are disposed at a concave surface of the concave grating, and the array of output waveguides includes a plurality of guiding waveguides; wherein the plurality of guiding waveguides are in one-to-one correspondence to a plurality of light focusing points on a Rowland circle of the concave grating; the reflecting structure is configured to reflect the received incident light and to supply the reflected incident light to the input waveguide; the input (Claim 15)  a spectrometer, comprising the light splitting device according to claim 1 (since Jiang’s device presents spectral dispersion using the waveguide grating(s); Figs. 1-3; a spectrometer is enclosed); (Claim 19) the light splitting device according to claim 3, wherein the input waveguide is a second bent waveguide (Fig. 1).  


Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 5, 7, 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jiang in view of Lewis et al. (PGPUB No. 2011/0262072).

As to claims 5,  11-13, Jiang teaches the light splitting device according to claim 3 and claim 10.
Jiang does not teach wherein the optical waveguide body further includes a Dove prism; wherein the Dove prism includes: a bottom surface and a top surface that are opposite to each other, and an incident slope and an exit slope that are opposite to each other; wherein 
[
the Dove prism has an incident slope and an  between the incident slope and the bottom surfac and  of the incident light onto the incident slope is 90° - +=90°-,  is greater than zero and less than or equal to 56.25 o (0< <56.25o), and an incident angle  of the incident light onto the bottom surface is equal to  
    PNG
    media_image1.png
    40
    139
    media_image1.png
    Greyscale
 , where nLayer denotes the refractive index of the material for the first light-transparent layer, nair denotes a refractive index of air, and a refractive index of a material for the Dove prism is within a range from 1.8 to 1.9, inclusive; (Claims 11-13) wherein the optical waveguide body includes a Dove prism, and the dispersion grating includes an arrayed waveguide; and forming an optical waveguide body and forming a dispersion grating, includes: forming a waveguide layer on a surface of the first light-transparent layer, wherein a refractive index of a material for the waveguide layer is greater than the refractive index of the material for the first light-transparent layer; and forming, by using the waveguide layer, a Dove prism, and an input waveguide, an arrayed waveguide and an array of output waveguides all disposed in a top surface of the Dove prism; wherein the Dove prism includes an incident slope and an exit slope, the incident slope is      configured to reflect the incident light irradiated into the Dove prism and to supply the reflected incident light to the input waveguide, the input waveguide is configured to supply the received incident light to the arrayed waveguide, the array of output waveguides is configured to guide the plurality of spectral lines and to supply the plurality of spectral lines to the exit slope, and the exit slope is configured to reflect the plurality of spectral lines and to derive the plurality of spectral lines from the Dove prism; and the method to make the device providing the masks and their removal.
	However, in a similar field of endeavor, Lewis teaches an AWG based assembly (Figs. 2-5 and Abstract) where a Dove prism (28) located between optical elements (29,30) connected to input waveguides 21 and output waveguides 22, in addition to arrayed waveguide gratings. The choices of the angle values andappear to be obvious to one with ordinary skill in the art 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of making thereof of Jiang according to Lewis’ suggestions so that the optical waveguide body further includes a Dove prism; wherein the Dove prism includes: a bottom surface and a top surface that are opposite to each other, and an incident slope and an exit slope that are opposite to each other; wherein [ between the incident slope and the bottom surfac and an incident angle  of the incident light onto the incident slope is 90° - +=90°-,  is greater than zero and less than or equal to 56.250 (0< <56.25o), and an incident angle  of the incident light onto the bottom surface is equal to  
    PNG
    media_image1.png
    40
    139
    media_image1.png
    Greyscale
 , where nLayer denotes the refractive index of the material for the first light-transparent layer, nair denotes a refractive index of air, and a refractive index of a material for the Dove prism is within a range from 1.8 to 1.9, inclusive; wherein the 

As to claim 7, the combination of Jiang and Lewis teaches the device according to claim 5.
Moreover, Jiang suggests wherein the dispersion grating includes a concave grating, and a Rowland circle of the concave grating has a plurality of light focusing points; and the concave grating is configured to diffract the received incident light into a plurality of spectral lines and to make each of the plurality of spectral lines be focused on a corresponding light focusing point; both the input waveguide and the array of output waveguides are disposed at a concave surface of the concave gratins; and the array of output waveguides includes a plurality of guiding 

9- Claims 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jiang in view of Santori et al. (WO 2016/175859).
As to claims 16-17 Jiang teaches the spectrometer according to claim 15, wherein the light splitting device includes a first light-transparent layer and a second light-transparent layer that are opposite to each other (see rejection of claim 2).
Jiang does not teach the spectrometer further comprises: a collimated light source disposed at a side of the first light-transparent layer facing away from the second light-transparent laver and configured to supply incident light to the optical waveguide body; a micro-fluidic substrate disposed at a side of the first light-transparent layer facing away from the second light-transparent layer and corresponding to exit positions for the plurality of spectral lines; and a sensing substrat(Claim 17) the spectrometer according to claim 16, wherein the microfluidic substrate includes: a first base substrate, and a reaction tank, a waste reservoir and a plurality of micro-fluidic channels all disposed on a side of the first base substrate facing the first light-transparent layer, and a contact adjustment layer disposed on an inner wall of each of the plurality of micro-fluidic channels; wherein the plurality of micro-fluidic channels are communicated with the reaction tank and the waste reservoir, respectively; and the plurality of micro-fluidic channels are in one-to-one correspondence with the plurality of spectral lines; and 
However, in a similar field of endeavor, Santori teaches a microfluidic based integrated optical spectrometer (Figs. 1-23 and Abstract) including transparent layers (20, 22 and equivalents in the other figures) supplying incident light and guiding light to/from the integrated spectrometer, a light source (30 and equivalents) providing collimated light to a microfluidic substrate (24 and equivalents) and optical sensors (28 and equivalents) in a sensing layer (22 and equivalents).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of making thereof of Jiang according to Santori’s suggestions so that the spectrometer further comprises: a collimated light source disposed at a side of the first light-transparent layer facing away from the second light-transparent laver and configured to supply incident light to the optical waveguide body; a micro-fluidic substrate disposed at a side of the first light-transparent layer facing away from the second light-transparent layer and corresponding to exit positions for the plurality of spectral lines; and a sensing substrat

10- Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Jiang in view of Keller et al. (WO 2005/010169).

As to claim18, Jiang teaches the spectrometer according to claim 17.
Jiang does not teach wherein the contact adjustment layer is a hydrophilic film or a hydrophobic film. 
However, in a similar field of endeavor, Keller teaches using microfluidic based spectrometric devices (Abstract, ¶ 88, 101, 152, 155, 299 and claims 25, 134 for ex.) wherein the contact adjustment layer is a hydrophilic film or a hydrophobic film (¶ 152).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of making thereof of Jiang according to Keller’s suggestions so that the contact adjustment layer is a hydrophilic film 

Allowable Subject Matter

11- Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the light splitting device according to claim 7, wherein the concave grating is at least partially disposed inside the Dove prism.




Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886